                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOLITA DUGLAS,
     Plaintiff,

        v.                                            CIVIL ACTION NO. 19-CV-3010

FRED KAMPER,
     Defendant.


                                        MEMORANDUM

PRATTER,J.                                                                        JULY 15, 2019

       Prose Plaintiff Lolita Duglas has filed a Complaint using the Court's preprinted form

asserting federal question jurisdiction over her claim against Defendant Fred Kamper. She also

filed a Motion for Leave to Proceed In Forma Pauperis. For the following reasons, Ms. Duglas

will be granted leave to proceed in forma pauperis and her Complaint will be dismissed without

prejudice for lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.     FACTS

       Ms. Duglas's Complaint is brief. She asserts that on March 20, 1984 she left her home in

Philadelphia with personal belongings and went to 1023 B. Spencer Street where she stayed the

night. When she left that location, she left her personal belongings behind and, apparently, or

allegedly Defendant Kamper has them. She asks the Court to help her get her belongings

returned.

II.     STANDARDOFREVIEW

        The Court will grant Ms. Duglas leave to proceed in forma pauperis because it appears

that she is incapable of paying the fee to commence the civil action. When allowing a plaintiff to

proceed informa pauperis, however, the Court must review the pleadings and dismiss the matter
if it determines that the action is frivolous, malicious, or fails to set forth a proper basis for this

Court's subject matter jurisdiction. 28 U.S.C. § 1915(e)(2)(B); Fed. R. Civ. P. 12(h)(3) ("If the

court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action."); Group Against Smog and Pollution, Inc. v. Shenango, Inc., 810 F.3d 116, 122 n.6 (3d

Cir. 2016) (explaining that "an objection to subject matter jurisdiction may be raised at any time

[and] a court may raise jurisdictional issues sua sponte"). As a plaintiff commencing an action

in federal court, Ms. Duglas bears the burden of establishing federal jurisdiction. See Lincoln

Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) ("The burden of establishing

federal jurisdiction rests with the party asserting its existence." (citing DaimlerChrysler Corp. v.

Cuno, 547 U.S. 332,342 n.3 (2006))). Because Ms. Duglas is proceeding prose, the Court

construes her allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

        Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain "a short

and plain statement of the claim showing that the pleader is entitled to relief." A district court

may sua sponte dismiss a complaint that does not comply with Rule 8 if ''the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well

disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). Rule 8

"requires that pleadings provide enough information to put a defendant on sufficient notice to

prepare their defense and also ensure that the Court is sufficiently informed to determine the

issue." Fabian v. St. Mary's Med. Ctr., No. Civ. A. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa.

Aug. 11, 2017) (quotations omitted).

II.     DISCUSSION

        In her Complaint, Ms. Duglas does not assert a basis for this Court's exercise of subject

matter jurisdiction. From her allegations, the Court can discern no basis for the exercise of

federal question jurisdiction under 28 U.S.C. § 1331. Accordingly, any federal claim that Ms.

                                                    2
Duglas seeks to assert must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for lack of

subject matter jurisdiction.

        Because the Court has dismissed her federal claims, the Court will not exercise

supplemental jurisdiction over any state law claims. Accordingly, the only independent basis for

jurisdiction over any such claims is 28 U.S.C. § 1332(a), which grants a district court jurisdiction

over a case in which "the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between ... citizens of different States."

        Section 1332(a) requires '"complete diversity between all plaintiffs and all defendants,'

even though only minimal diversity is constitutionally required. This means that, unless there is

some other basis for jurisdiction, 'no plaintiff [may] be a citizen of the same state as any

defendant."' Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood,

592 F.3d 412,419 (3d Cir. 2010) (internal footnotes omitted)). Ms. Duglas asserts that both she

and Mr. Kamper have addresses in Philadelphia, Pennsylvania. Accordingly, there is no basis

for the exercise of diversity jurisdiction.

        For these reasons, Ms. Duglas's Complaint is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for lack of subject matter jurisdiction. An appropriate Order follows.

                                               BY THE COURT:




                                                  3
